DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 and species I and III are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 19, 2022.
 Applicant's election with traverse of Claims 1-16 in the reply filed on September 19, 2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all claims is sufficiently related that through a search for the subject matter of any one group of claims would encompass a search for the subject matter of the remaining claims, therefore the search and examination of the claims could be made without a serious burden.  This is not found persuasive because invention I is drawn to an orthopedic fixation device, classified in A61B 17/0401, and invention II is drawn to a method of implanting an orthopedic fixation device into a target site of a patient, classified in A61B 2017/0409, and the apparatus as claimed can be used to practice another materially different process, such as a device to deploy a stent. Each invention is in a different field of search, with diverging subject matter that require employing different search queries, therefore it would result in a serious search and examination burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, "a plurality of cutting ridges disposed on opposing sides of the slot" in claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "150" and "151" have both been used to designate the second portion.  See Figure 2 in which 150 and 151 identify the same part on the drawing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "111" have both been used to designate the first portion.  See Figure 2 in which 110 and 111 identify the same part on the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102" and "108" have both been used to designate the body.  See Figure 2 in which 102 and 108 identify the same part on the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "142" and "144" have both been used to designate the body.  See Figure 3B in which 142 and 144 identify the same part on the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "152", “156”, and "166" have both been used to designate the body.  See Figure 5 in which 152, 156, and 166 identify the same part on the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "151" and "108" have both been used to designate the body.  See Figure 5 in which 151 and 108 identify the same part on the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "710" and "111" have both been used to designate the body.  See Figure 7A in which 710 and 111 identify the same part on the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "850" and "852" have both been used to designate the body.  See Figure 8A in which 850 and 852 identify the same part on the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "150" have both been used to designate first portion, as seen the instant specification paragraphs 0022, 0032, 0035, and 0049.  It is suggested that in paragraphs 0032 and 0049 “first portion 150” be amended to recite “first portion 110”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “150” has been used to designate both the first portion and the second portion, as stated in the specification, paragraphs 0032, 0033, and 0031.  It is suggested that in paragraphs 0032 and 0049 “first portion 150” be amended to recite “first portion 110”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “852” has been used to designate both an interface and an opening (see at least paragraph 0053).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: 
The "engaging features 134 and 164" are also referred to as "engaging members 134 and 164", for example in paragraphs 0036 and 0037.  Although understood, it is suggested that applicant amend the specification for consistency.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: end, section, channel, and portion.  As there is more than one end, section, channel, and portion disclosed, when the terms are used, it should be identified to which specific end, section, channel, and portion is being referred.  For example: "channel" (paragraph 0041 and 0047); "end" (paragraph 0024 and 0051); "section" (paragraph 0025 and 0051); and "portions" (paragraph 23).  It is noted that not every instance was cited and that applicant is encouraged to thoroughly review the specification for consistency of terms upon reply.
Appropriate correction is required.

Claim Objections
Claims 1-12 and 14-16 objected to because of the following informalities:  
Claim 1, line 3, "a second portion and a shaft portion" should read "a second portion, and a shaft portion". Although understood in view of the disclosure, the examiner suggests including the comma for correct sentence structure. 
Claim 2, line 2, "the first portion has first end" should read "the first portion has a first end". Although understood in view of the disclosure, the examiner suggests adding an article, such as "a", before "first end" for proper grammar.
Claim 2, line 4 recites "the first portion includes one or tissue engaging features" with the absence of a word after "or". Although understood in view of the disclosure, the examiner suggests including the word "more" following "or" for complete sentence structure.  
Claim 14, lines 2 recites "the first portion has first end" and line 3 recites "the second portion has first end" with the absence of an article before "first end" in both lines. Although understood in view of the disclosure, the examiner suggests including an article, such as "a" for proper grammar. 
Claim 14, line 5 recites "the outer surface".  Although understood in the disclosure and as an outer surface would be inherently present, the examiner suggests changing "the outer surface" to "an outer surface" for consistency of claim language.  See for example, claims 2 and 4 which recite "an outer surface" 
Claims 3-12 and 15-16 are included in the objection because of their dependency to the above objections.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an instrument engaging member" in claim 3 which is disclosed as ankle plates, suture tension devices, etc. (instant specification paragraph 0026); "suture securing members" in claims 10-11 which is disclosed as a screw interface, barbed/screw interface, molded interface, knot interface, etc. (instant specification paragraph 0048); "suture tensioning members" in claim 11 which is disclosed as a screw-in-screw tensioning interface, an affixed structure interface, a looped/threaded suture interface, a barbed/screw interface, etc. (instant specification paragraph 0049); and “one or more tissue engaging features” in claim 14 which is disclosed as threads, groves, depressions, slots, other textured surface features, other surface features, etc. (instant specification paragraph 0034).  The claimed 112(f) language is considered to encompasses the means as disclosed, as well as any equivalents thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to if this is referring to the first end of the first portion or of the second portion, or of both the first and second portion, or of the first or the second portion.
Claim 7 recites the limitation "the respective thread on which each of the cutting ridge is formed" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. The cutting ridges have not been recited as formed on the threads, thus it is unclear as to if the claim intends to further define the cutting ridges as formed on the threads, or if the claim is reciting an additional set of cutting ridges.
Claim 8 recites the limitation "the mating member of the second portion" and "the mating member of the first portion" in lines 6 and 7 respectively.  There is insufficient antecedent basis for this limitation in the claim. It is unclear as to if the claim intends to recite “a mating member of the second portion”, or if it depends on claim 5, which has proper antecedent basis. It is also unclear as to if the claim intends to recite “a mating member of the first portion” or if it depends on claim 3, which has proper antecedent basis.
Claim 9 has been included in the rejection because of its dependency to the above rejections.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez (US 2013/0158597 A1).
Claim 1. Hernandez teaches an orthopedic fixation anchor comprising: a body having a first end, a second end, a length therebetween, and an internal channel disposed along the length, wherein in a suture is disposed within the internal channel (see annotated Figure 12; Hernandez teaches “allow soft tissue to be secured to bone” in paragraph 0035, thus encompassing the requirements for an orthopedic fixation device). Hernandez teaches the body including a proximal component 112 (i.e. a first portion), a distal component 116 (i.e. a second portion), and an intermediate portion 114 therebetween (i.e. a shaft portion disposed between the first portion and the second portion) (see Hernandez Paragraph 0080 and annotated figure 12). Note that in Hernandez, Figures 5 and 12 that the reference characters 114 and 116 are inverted.  Regardless, the distal component will be understood as the distal moist piece and the shaft portion is the piece between the proximal and distal components as shown in the annotated drawings.  Hernandez teaches the anchor which comprises the shaft portion is bioabsorbable (paragraph 0037), and thus encompasses the shaft as including one or more bioabsorbable materials.


    PNG
    media_image1.png
    733
    638
    media_image1.png
    Greyscale

Claim 2. As discussed above, Hernandez teaches the orthopedic fixation device according to claim 1, wherein: the first portion (112) has a first end, a second end, a length therebetween, an outer surface, and an internal channel along the length (annotated Figure 12 First Portion Close-Up.). Hernandez teaches the first portion includes external threads (118) for engaging the bone, and thus encompasses engaging features comprising threads disposed along the outer surface of the first portion capable of engaging tissue (element 118 in annotated Figure 12 First Portion Close-Up, paragraph 0080).   

    PNG
    media_image2.png
    503
    741
    media_image2.png
    Greyscale

Figure 12 First Portion Close-Up

	Claim 3. As discussed above, Hernandez teaches the orthopedic fixation device according to claim 2, wherein the first portion (112) includes: a mating member disposed at the first end and configured to mate with a complimentary mating member of the shaft portion (annotated Figure 12 First Portion Close-Up).   Regarding an instrument engaging member at the second end, as Hernandez teaches Fig 12 is the deployed anchor driven into the bone hole, and that a driver can be inserted into the inner lumen (113) of an undeployed anchor 100 to about the shaft stop surface 113s (paragraphs 0080 and 0081) the teachings of Hernandez encompass an instrument engaging member (113 and 113s) configured to receive an instrument at the second end. It is noted that although the diver is discussed with reference to fig 13, the same parts are included in figure 12 and thus would be used or capable of use for the same function.

Claim 13. Hernandez teaches an orthopedic fixation anchor comprising: a body having a first end, a second end, a length therebetween (see annotated Figure 12; Hernandez teaches “allow soft tissue to be secured to bone” in paragraph 0035, thus encompassing the requirements for an orthopedic fixation device). Hernandez teaches the body including a proximal component 112 (i.e. a first portion), a distal component 116 (i.e. a second portion), and an intermediate portion 114 therebetween (i.e. a shaft portion disposed between the first portion and the second portion) (Hernandez Paragraph 0080).  Note that in Hernandez, Figures 5 and 12 that the reference characters 114 and 116 are inverted.  Regardless, the distal component will be understood as the distal moist piece and the shaft portion is the piece between the proximal and distal components as shown in the annotated drawings. Hernandez teaches the anchor which comprises the shaft portion is bioabsorbable (paragraph 0037), and thus encompasses the shaft as including one or more bioabsorbable materials.

Claim 14. As discussed above, Hernandez teaches the device according to claim 13. Hernandez continues to teach the first portion (112) has “First End”, a “Second End”, and a “Length of First Portion”; and the second portion (116) has “First End”, a “Second End”, and a “Length of Second Portion” (annotated Figure 12 First Portion Close-Up above and annotated Figure 12 Second Portion Close-Up below).  Hernandez teaches the first portion includes external threads (118) for engaging the bone, and thus encompasses engaging features disposed along the outer surface of the first portion capable of engaging tissue (element 118 in annotated Figure 12 First Portion Close-Up, paragraph 0080).   
Hernandez teaches the first portion (112) including  a “First Portion Mating Member” and the second portion including a “Second Portion Mating Member”, disposed at an end of each portion and configured to mate with a complimentary mating portion of the shaft portion (annotated Figure 12 First Portion Close-Up above and annotated Figure 12 Second Portion Close-Up below, and paragraphs 0042, 0045, 0059 and 0061- note although the specification citations may discuss the other drawings, the claimed mating features are also seen in Figure 12).

    PNG
    media_image3.png
    541
    684
    media_image3.png
    Greyscale

Figure 12 Second Portion Close-Up

Claim 15. As discussed above, Hernandez teaches the device according to claim 14. Hernandez also teaches the shaft portion has a “First End”, a “Second End”, and a “Length of the Shaft Portion”; Hernandez continues to teach the shaft portion includes a “First Mating Member of the Shaft Portion” disposed at the first end and a “Second Mating Member of the Shaft Portion” disposed at the second end. Hernandez also teaches the “Mating Member of the Second Portion of the Device” and the “Mating Member of the First Portion of the Device” depicting the complimentary nature that each portion has in order to configure together, respective to its position and portion, i.e. First Mating Member of the Shaft Portion to the Mating Member of the First Portion of the Device, and Second Mating Member of the Shaft Portion to the Mating Member of the Second Portion of the Device (annotated Figure 12 Shaft Portion Close-Up and paragraphs 0042, 0045, 0059 and 0061- note although the specification citations may discuss the other drawings, the claimed mating features are also seen in Figure 12).


    PNG
    media_image4.png
    487
    769
    media_image4.png
    Greyscale

Figure 12 Shaft Portion Close-Up

Claim 16. As discussed above, Hernandez teaches the device according to claim 14. Hernandez continues to teach the “Internal Channel” and “Suture” body including an internal channel disposed along the length, and a suture being disposed within the internal channel (annotated Figure 12).

Claims 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hernandez (US 2013/0158597 A1).
Claim 4. As discussed above, Hernandez discloses of an orthopedic fixation device according to claim 2, and further teaches the Second Portion’s “First End”, “Second End”, and “Length of the Second Portion”, as well as the “Internal Channel” along the length and the “Outer Surface” (see annotated Figure 12 Second Portion Close-Up). 
Regarding the second portion as having one more tissue engaging features, including a plurality of threads disposed radially along the outer surface with respect to the length of the second portion, Hernandez teaches the distal component 14 (i.e. the second portion), can have a variety of shapes and configurations (paragraph 0044); that the distal component can be configured to be self-tapping or self-awling in which a bone hole need not be pre-formed prior to inserting the suture anchor into the bone (paragraph 0044); Hernandez teaches the suture anchor 10 as inserted into a preformed hole or alternatively the bone hole for the suture anchor as formed simultaneously with the advancement of the suture anchor into bone and with threadable engagement of the anchor therewith, such as by using a self-awling or self-tapping anchor (paragraph 0065).  Thus, the teachings of Hernandez encompass, or alternatively at least make obvious, the suture anchor 10 as comprising one or more tissue engaging features, including a plurality of threads disposed radially along the outer surface with respect to the length of the second portion as claimed.  It is noted that for the rejection of claim 1, the examiner relies on the embodiment of suture anchor 100 of Hernandez.  As Hernandez teaches that the features illustrated or described in connection with one exemplary embodiment may be combined with the features of other embodiments, and within the scope of the invention (paragraph 0034), that the method of insertion for anchor 10, can also be used for any of the anchors disclosed (paragraph 0064), that suture anchor 100 can be advanced into the bone similar to that as discussed with suture anchor 10 (paragraph 0080), it would have been encompassed, or alternatively obvious for suture anchor 100 to include the second portion as having one more tissue engaging features, including a plurality of threads disposed radially along the outer surface with respect to the length of the second portion as claimed.  Furthermore, in the alternative, it is noted that it would have been particularly obvious to include threading as claimed on the suture anchors of Hernandez in order to allow for the suture anchor to self-awe or self-tap into the bone without requiring the use of specialized preforming equipment, such as a drill (paragraph 0065).  It is additionally noted that although Hernandez teaches the distal component can have an external surface free of bone engaging features (paragraph 0044), Hernandez does not limit the distal component to only being free of bone engaging features, and thus encompasses or at least suggests an alternative, wherein the surface does comprise bone engaging features.

Claim 5. As discussed above, Hernandez teaches the device according to claim 4. Hernandez teaches the second portion (116) includes a “Tip” disposed at the “First End”. Hernandez continues to teach a “Mating Member of Second Portion” disposed at the first end and configured to mate with a complimentary mating portion of the “Shaft Portion” (annotated Figure 12 Second Portion Close-Up, annotated Figure 12 Shaft Portion close up, and paragraphs 0042, 0045, 0059 and 0061).


    PNG
    media_image3.png
    541
    684
    media_image3.png
    Greyscale

Figure 12 Second Portion Close-Up

Claim 6. As discussed above, Hernandez teaches the orthopedic fixation device according to claim 5, as well as the “First End” of the second portion and the “Internal Channel”. As the suture passes through the internal channel and into the first end of the second portion, the end is considered to be open to the internal channel (Figure 12 and annotated Figure 12 Second Portion Close-Up).

Claim 8.  As discussed above, Hernandez teaches the device according to claim 4. Hernandez also teaches the shaft portion has a “First End”, a “Second End”, and a “Length of the Shaft Portion”; Hernandez continues to teach the shaft portion includes a “First Mating Member of the Shaft Portion” disposed at the first end and a “Second Mating Member of the Shaft Portion” disposed at the second end. Hernandez also teaches the “Mating Member of the Second Portion of the Device” and the “Mating Member of the First Portion of the Device” depicting the complimentary nature that each portion has in order to configure together, respective to its position and portion, i.e. First Mating Member of the Shaft Portion to the Mating Member of the First Portion of the Device, and Second Mating Member of the Shaft Portion to the Mating Member of the Second Portion of the Device (annotated Figure 12 Shaft Portion Close-Up and paragraphs 0042, 0045, 0059 and 0061- note although the specification citations may discuss the other drawings, the claimed mating features are also seen in Figure 12).

Claims 10-11 are rejected under 35 U.S.C. 103 as obvious over Hernandez (US 2013/0158597 A1).
Claims 10-11. As discussed above, Hernandez teaches the device according to claim 4. As shown in annotated figure 12, Hernandez teaches a “Suture” and “Internal Channel” in the first and/or second portion. As stated in the 112f invocation above for claim 10, the examiner interpreted “suture securing members” as screw interface, barbed/screw interface, molded interface, knot interface, or equivalents thereof (instant specification paragraph 0048); and “suture tensioning members” as screw in screw tensioning interface, an affixed structure interface, a looped/threaded suture interface, a barbed/screw interface, etc. (instant specification paragraph 0048 and 0049). 
As Hernandez teaches the anchor is configured to secure the suture by engaging the suture internally with a cooperative relationship between the distal component and the intermediate component (paragraph 0058) the teachings of Hernandez are considered to encompass the claimed internal channel suture securing member and suture tensioning member; the walls of the distal and intermediate components are interpreted as the equivalence of “suture securing members” and “suture tensioning members”. Furthermore, it is noted that in holding the suture between the two elements there would be some degree of pressure or tension on the suture.  
 Although Hernandez is not specific to the claim elements as present in the embodiment of Figure 12, as Hernandez teaches that the features illustrated or described in connection with one exemplary embodiment may be combined with the features of other embodiments, and within the scope of the invention (paragraph 0034), to include the suture securing/tensioning member with the embodiment of figure 12 would have been an obvious suggestion of the prior art.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2013/0158597 A1) in view of Ahmad et al. (US 20070233123 A1) and Yerby, S A (A-DePuy), et. al. (“The Effect of Cutting Flute Design on Bone Screw Insertion and Pull-Out Properties.” 46th Annual Meeting. Orthopaedic Research Society. Orlando, Florida. 12-15 March 2000. Poster Presentation https://www.ors.org/Transactions/46/0875.pdf), herein after Hernandez, Ahmad, and Yerby respectively.
Claim 7.   Hernandez teaches the self-tapping anchor according to claim 4 as discussed above. Further, Hernandez teaches the first portion includes one or more tissue engaging features comprising a plurality of threads disposed radially along the outer surface with respect to the length of the first portion (annotated Figure 12 First Portion Close-Up). Hernandez also teaches the motivation of deploying the device into the soft tissue and reducing the number of surgical steps involved in the procedure (paragraphs 0004 and 0058).
Hernandez is silent to the tissue engaging features including a slot disposed perpendicularly to the plurality of threads and a plurality of cutting ridges disposed on opposing sides of the slot. Further, Hernandez does not teach the slot has a depth less than or equal to the depth of the respective thread on which each of the cutting ridge is formed. 
Ahmad teaches a “bone screw 100” and “a first section of threads and a second section of threads 104 and 106”, as well as the “shaft 102”, “cutting flute 111” and “threads 105 and 107” (paragraphs 0022-0024 and Figure 1 below).  Ahmed shows the slot has a depth less than or equal to the depth of the respective thread on which each of the cutting ridge is formed, which is depicted by element 111 in figure 1. 
Yerby teaches cutting flutes on self-tapping screws facilitates insertion (Introduction paragraph 2).  It is noted that Yerby further teaches drawbacks of the cutting flute, such that the tissue can be irritated, however, Yerby teaches the benefits of cutting flute can be balanced by the performance of the bone screw, wherein changes to the design increase patient comfort without compromising ease of insertion (Introduction and Discussion).
Further, it is noted that Ahmad states the motivation to install the referenced screw at varied angles to overcome the disadvantage stated by Yerby et. al. of only protruding above the bone surface (Ahmad paragraph 0004).
It would have been obvious to have the slots as taught by Ahmad in the bone anchor of Hernandez in order to facilitate insertion of the screw as taught by Yerby.  To use a known structure for its known purpose would have been obvious and well within the purview of one of ordinary skill in the art.

    PNG
    media_image5.png
    497
    972
    media_image5.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2013/0158597 A1) in view of Martin (US 20090043337 A1) and Chavan et al. (US 20190343507 A1), herein after Hernandez, Martin, and Chavan respectively.
Claim 9. As discussed above, Hernandez teaches the device comprising a first portion, a second portion, and a shaft between, wherein the first and second portion mate with the shaft. 
Hernandez does not teach the first and second mating members of the shaft portion are threaded female members and the mating members of the first portion and the second portion are threaded male members complimentary to and configured to mate with the respective mating members of the shaft portion. 
Martin teaches a cannulated bone screw (501) which has internal threads (502); the internal threads engage with a secondary screw (503) so that the position of the suture retaining device may be adjusted by the screw (Martin Paragraph 0031, Figure 5 below). 
Chavan teaches an anchor assembly composing of a screw with a first end with “Threaded Female Members” configured to mate with a second end with “Threaded Male Members” (annotated Figure 7C (left), “first end” element 39, “second end” element 38). Further, Chavan teaches having multiple threaded components increases the pull-out force of self-tapping anchors (paragraph 0024).
It would have been obvious to one of ordinary skill in the art for the mating members of Hernandez, including the between the shaft and the first portion, and the shaft and the second portion to be comprised of threaded male and female members in order to allow for adjustment of the suture anchor as taught by Martin and/or in order to increase pull out force as taught by Chavan.  Furthermore, as Hernandez shows the proximal component (112) as fitting into the shaft portion (114), it would have been particularly obvious for the proximal component to be formed of the male member and the shaft portion to comprise the female member.  As Hernandez teaches the retention features can have a variety of sizes, shapes and configurations (paragraph 0059), wherein no particular order of attachment is required, it would have been obvious for the male or female member to be in the shaft portion which is complementary to the distal component.  As the male and female members of the screw must necessarily be at one end or the other, to determine the location would have been obvious and well within the purview of one of ordinary skill in the art.

    PNG
    media_image6.png
    911
    535
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    752
    570
    media_image7.png
    Greyscale


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 2013/0158597 A1) in view of Chavan et al. (US 20190343507 A1), herein after Hernandez and Chavan, respectively.
Claim 12. Hernandez teaches the bone fixation anchor comprising an internal suture tensioning member according to claim 11, as seen above. 
Hernandez is silent to one or more suture tensioning members includes a screw-in-screw tensioning device. 
In a similar field of endeavor, Chavan teaches an anchor assembly (32) comprising  a threaded “compression member” (11) which is threaded into the mating thread (17) of “anchor body” (13), to lock a “tension member” (18) which is part of a suture material (abstract, Paragraphs 0025, 0026, and 0031, and Figures 1A and 5C). ..   Chavan teaches the assembly gives the surgeon the ability to optimize tensioning by having the ability to change tension and does not require additional systems, such as a secondary anchor (abstract and Paragraphs 0021 and 0025-0026)
It would be obvious to one of ordinary skill in the art, to modify the device of Hernandez to include a screw-in-screw compression member in order to allow the surgeon optimize tensioning by having the ability to change tension and/or to reduce the number of additional systems used during a procedure in view of Chavan.

    PNG
    media_image8.png
    708
    386
    media_image8.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASHEHA BASET whose telephone number is (571)272-5612. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NASHEHA BASET/               Examiner, Art Unit 3771                                                                                                                                                                                         
/KELLY J BEKKER/            Supervisory Patent Examiner, Art Unit 3771